Case 2:20-cv-00449-PD Document 17 Filed 06/05/20 Page 1 of 2 Page ID #:42



 1   NICOLA T. HANNA                                          JS-6
 2   United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   AMANDA SCHAPEL, CSBN 271295
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10
           Telephone: (415) 977-8983
11         Facsimile: (415) 744-0134
12
           Email: Amanda.Schapel@ssa.gov
     Attorneys for Defendant
13
14
                         UNITED STATES DISTRICT COURT
15                      CENTRAL DISTRICT OF CALIFORNIA
16                            WESTERN DIVISION
17
18   MARIA ANGUIANO MEJIA,                  ) No. 2:20-cv-00449-PD
19                                          )
           Plaintiff,                       ) JUDGMENT OF REMAND
20                                          )
21                v.                        )
                                            )
22
     ANDREW SAUL,                           )
23   Commissioner of Social Security,       )
24
                                            )
           Defendant.                       )
25                                          )
26                                          )
                                            )
27
28
Case 2:20-cv-00449-PD Document 17 Filed 06/05/20 Page 2 of 2 Page ID #:43



 1         The Court having approved the parties’ Stipulation to Voluntary Remand
 2   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 3   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
 4   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 5   DECREED that the above-captioned action is remanded to the Commissioner of
 6   Social Security for further proceedings consistent with the Stipulation to Remand.
 7
 8   DATED: June 05, 2020                               /S/
                                           PATRICIA DONAHUE
 9                                         UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
